[PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                           FOR THE ELEVENTH CIRCUIT                U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                              ________________________                 JANUARY 25, 2002
                                                                      THOMAS K. KAHN
                                                                           CLERK
                                    No. 00-15959
                              ________________________

                         D.C. Docket No. 99-00742 CV-J-21B


DAVID C. SKRTICH,
                                                          Plaintiff-Appellee,

       versus


TIMOTHY ALVIN THORNTON, in his individual capacity,
JASON PATRICK GRIFFIS, in his individual capacity, et al.,

                                                          Defendants-Appellants.

                            __________________________

                 Appeal from the United States District Court for the
                             Middle District of Florida
                           _________________________
                                (January 25, 2002)

Before BLACK and BARKETT, Circuit Judges, and HOBBS*, District Judge.

       On the Court’s own motion, we vacate the original opinion in this case,



   *
    Honorable Truman M. Hobbs, U.S. District Judge for the Middle District of Alabama, sitting
by designation.
Skrtich v. Thornton, 267 F.3d 1251 (11th Cir. 2001). A revised opinion will be

issued in its place.